MR. JUSTICE CASTLES,
(dissenting):
I dissent. I shall not dwell at length on the matter but will observe that the Workmen’s Compensation Act, in my view, forecloses an action by an employee of one state agency against another state agency. Both agencies involved here are creatures of the Legislature, both financed by public tax monies.
Additionally, on issue No. 2, I would grant a new trial because the damages awarded are excessive. Here we have an employee in a managerial position who has in fact returned to work and has had a salary increase since his return. In his position he is fully able to do the job and a quarter of a million dollar judgment shocks my conscience. I would grant a new trial.